Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 1 of 13 PageID #: 1




                                                        5:19-cv-00320
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 2 of 13 PageID #: 2
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 3 of 13 PageID #: 3
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 4 of 13 PageID #: 4
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 5 of 13 PageID #: 5
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 6 of 13 PageID #: 6
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 7 of 13 PageID #: 7
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 8 of 13 PageID #: 8
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 9 of 13 PageID #: 9
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 10 of 13 PageID #: 10
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 11 of 13 PageID #: 11
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 12 of 13 PageID #: 12
Case 5:19-cv-00320 Document 1 Filed 04/25/19 Page 13 of 13 PageID #: 13
